CONSULTING AGREEMENT This Agreement is between Larry Pendell (“Consultant”) and Mcgregor Power Systems (“Client”). Consulting and is willing to provide services to Client based on this background. Client remains responsible for all of their decisions. Client desires to have services provided by Consultant. Therefore, the parties agree as follows: 1. DESCRIPTION OF SERVICES Consultant will provide the following services (collectively, the "Services") on an ongoing basis: · Advise on design, blueprinting, CAD design, and production, for commercial and prototype production of the thermal watt furnace. This includes creating several complete models & product lines for the Thermal Watt Furnace (“TWF”), for residential, commercial, industrial, and stand-alone use. · Assist with drafting a patent application to be submitted with the USPTO for modified version of the thermal watt furnace. Said patent will be assigned to McGregor Power Systems, Inc. · Creating additional product-lines related to co-generation energy production. Consultant will also assist with drafting a patent application for each new invention, and will assign each new patent to McGregor Power Systems, Inc. 2. PERFORMANCE OF SERVICES. The work-hours will be determined by the consultant, Client will rely on Consultant to work as m any hours as necessary to fulfill Consultant
